Name: 2005/197/EC: Commission Decision of 9 March 2005 approving the 2005 technical action plan for improving agricultural statistics (notified under document number C(2005) 531)
 Type: Decision_ENTSCHEID
 Subject Matter: EU institutions and European civil service;  farming systems;  economic analysis
 Date Published: 2005-10-18; 2005-03-11

 11.3.2005 EN Official Journal of the European Union L 65/30 COMMISSION DECISION of 9 March 2005 approving the 2005 technical action plan for improving agricultural statistics (notified under document number C(2005) 531) (2005/197/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 96/411/EC of 25 June 1996 on improving Community agricultural statistics (1), and in particular Article 4(1) and Article 6(2) thereof, Whereas: (1) In accordance with Decision 96/411/EC, the Commission establishes a technical action plan for agricultural statistics each year. (2) In accordance with Decision 96/411/EC, the Community contributes to the costs incurred by the Member States in making adaptations to national agricultural statistical systems or the costs of preparatory work for new or increasing needs which are part of a technical action plan. (3) It is essential to improve information on the structure of agricultural holdings for the implementation of the related Community policies. (4) There is a need to consolidate the agricultural statistical system and to continue the work supported by the previous action plans. This time the farm statistical registers, which are a prerequisite for all farm surveys and a real difficulty in most of the Member States, are the main area of the annual action plan. (5) The measures provided for in this Decision are in line with the opinion of the Standing Committee of Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The 2005 technical action plan for improving agricultural statistics (TAPAS 2005), as set out in the Annex, is approved. Article 2 This Decision is addressed to the Member States. Done at Brussels, 9 March 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 162, 1.7.1996, p. 14. Decision as last amended by Decision No 787/2004/EC of the European Parliament and of the Council (OJ L 138, 30.4.2004, p. 12). ANNEX 2005 TECHNICAL ACTION PLAN FOR IMPROVING AGRICULTURAL STATISTICS (TAPAS 2005) The measures covered by the 2005 technical action plan for improving agricultural statistics aim to develop or improve statistics in the following areas: (a) farm statistical registers, (b) surveys on small farms (small units surveys). The Commission will make a financial contribution to projects developed as part of these measures which will not exceed the amounts shown in Table A for each Member State. The measures proposed by the Member States concern: 1. Farm statistical registers The availability of an up to date register of agricultural holdings is a basis for a coherent and integrated system of agricultural statistics and also, if coordinated with national business registers, a tool contributing to the integration of agricultural information with that of other sectors. A valid register provides a basic framework for sampling. If it is complete and includes appropriate information, it may permit effective sample design with, for example, stratification by size, type of activity and location. It could even call into question the cost-effectiveness of full agricultural censuses. Registers also provide useful information for the demography of agricultural holdings. A harmonised register would also open the door to EU sampling and surveys providing reliable estimates at EU level and substantially reducing the burden on respondents. 2. Small units surveys Small units are important, in terms of numbers and share in agricultural production, especially in the new Member States. In some of these countries, small units are not always adequately covered in the agricultural surveys, and this might thus lead to the exclusion of a large number of units engaged in the production of agricultural goods. In the framework of the TAPAS 2005 actions on small units, Eurostat expects contributions, inter alia, on the following questions: What should be the definition of small units? What should be the minimum threshold for the inclusion of such units in the Farm Statistical Registers? To what extent should small units included in such registers be covered (in terms of frequency, characteristics)? Table A TECHNICAL ACTION PLAN 2005 EU-25 Maximum financial contribution of the Community to expenditure incurred (thousand EUR) Countries Farm register Small units Total CZ 60 000 60 000 DE 243 000 243 000 EE 53 856 53 856 IT 311 440 311 440 CY 42 000 42 000 LV 64 069 18 083 82 152 LT 9 000 9 000 HU 29 700 29 700 AT 446 639 446 639 PL 45 000 45 000 PT 175 844 175 844 SI 113 400 113 400 SK 54 000 45 000 99 000 UK 187 000 187 000 Total 1 682 849 215 183 1 898 032